DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed on 12 March 2021, are currently pending and have been considered below.  

Priority

This application claims continuation status priority of U.S. Provisional Patent Application Serial No. 62/988,552, filed March 12, 2020, and U.S. Provisional Patent Application Serial No. 63/071,657, filed August 28, 2020.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.




Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 03/12/2021 and 08/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  Please Note, KR 10-2013-0087364 was not considered since there was NOT an English translation.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to sending and receiving data to purchase/use/display loyalty/reward points.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 8 and 17, and claim 2, which is representative of claim 10, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a process, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claims 1 and 2, recite, in part, 
accessing, … …, a first information relating to at least one podcast and a second information relating to at least one guest, where the first information contains profile information regarding a podcast and the second information contains profile information regarding a prospective guest of the podcast;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
comparing, … …, the first information with the second information; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
generating, … …, results of a comparison of the first and second information that relates to a specific user; and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
connecting a specific podcast to a specific guest based on the results of the comparison.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
transmitting information related to the selected claim.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
transmitting, … …, a plurality of selectable guest or podcast recommendations based on the results of a comparison; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
receiving a selection from the user device of one of the plurality of selectable guest or podcast recommendations; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
receiving a request from the user for connecting the user with another user, where the user and another user represent either a podcast or a guest; and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
transmitting the request to the another user.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 

These limitations set forth a concept of sending and receiving data to select particular content to be delivered to a user.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1 and 2 and their related text and Paragraphs 0027 and 0082 of the specification (US Patent Application Publication No. 2021/0287306 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 3-8, 11-16, and 18-20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Farrelly (US Patent Application Publication No. 2009/0070185 A1 – Hereinafter Farrelly).
Claims 1, 9, and 17:
Farrelly teaches;
A method of matching users of a network and productivity platform for podcasts, the method comprising: (See at least the abstract.)
A non-transitory computer readable storage medium having stored thereon instructions that when executed by a processor performs a method of matching users of a network and productivity platform for podcasts, the method comprising: (See at least Figs 6 and 7 and their related text.)
An apparatus configured for use with a network and productivity platform for podcasts, the apparatus comprising: a server configured to: (See at least the abstract.)

accessing, at a server, a first information relating to at least one podcast and a second information relating to at least one guest, where the first information contains profile information regarding a podcast and the second information contains profile information regarding a prospective guest of the podcast; (At least paragraphs 0022-0030 a podcast is an audio file and in this case the music (audio file = podcast) is selected based on genre, artist, type, profiles, etc.)
comparing, at the server, the first information with the second information; (See at least Figs 1 – 6 and their related text were the recommendation server compares the music data with the user’s information for selection and paragraphs 0022-0030.)
generating, at the server, results of a comparison of the first and second information that relates to a specific user; and (See at least Figs 1 – 6 and their related text and paragraph 0046.)
connecting a specific podcast to a specific guest based on the results of the comparison. (See at least Figs 1 – 6 and their related text and paragraph 0046.) 
Claims 2 and 10:
Farrelly teaches “transmitting, to a user device, a plurality of selectable guest or podcast recommendations based on the results of a comparison; receiving a selection from the user device of one of the plurality of selectable guest or podcast recommendations; receiving a request from the user for connecting the user with another user, where the user and another user represent either a podcast or a guest; and transmitting the request to the another user.” at least Figs 1 – 6 and their related text and paragraph 0046.
Claims 3 and 11:
Farrelly teaches “wherein transmitting comprises transmitting at least one a podcast title, a podcast genre, an image area representative of a podcast, a brief description of a podcast, a host name of a podcast, a really simple syndication (RSS) area, a rating of a podcast, followers or viewers/listeners of the podcast, or a swap and trade option” via metadata where “[M]etadata for a song may include, for example, the title, artist, album, release date, and the like. Metadata for a movie may include, for example, the title, list of actors or actresses starring or appearing in the movie, director, producer, date of release, and the like. Metadata for television programs may include, for example, the title, list of actors or actresses, episode number if applicable, director, producer, and the like” in at least paragraph 0015 and the genre of the music in at least paragraph 0023.
Claims 4 and 12:
Claims 4 and 12 are optional since the claims from which they depend offer a list where any one of a list meets the limitation.  These claims recite a limitation that occurs “swap and trade option allows users to swap podcast hosts with each other and trade advertising time slots” if a conditional statement is met the “swap and trade option” is selected from the list in the claims that 4 and 12 depend from.  However, because of the conditional statement, the limitation is not required to occur.  That is, should the limitation in claims 3 and 11 be met be met by the genre (as they are in the rejection), the limitation of swap and trade will never happen.  Therefore, this limitation is not required.  Examiner interprets no change to the invention, which has been rendered obvious by genre for the reasons above.  According to MPEP 2106 II, language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.
Claims 5, 13, and 18:
Farrelly teaches “transmitting a home page generated based on the information relating to a user, wherein the home page provides at least   one of: an explore selectable option that allows the user to navigate through the first information or the second information, a connection selectable option that allows the user to view previously selected connections, a messaging selectable option that allows the user to view messages, or a calendar selectable option that allows the user to view upcoming scheduled events or a calendar” via a web browser that allows the user to input preferences in at least paragraphs 0017-0019.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8, 14-16, 19, and 20 are rejected under 35 U.S.C. 103(a) (Pre-AIA ), or under 35 U.S.C. 103 (AIA ), as being unpatentable over Farrelly and further in view of Starr et al. (US Patent Application Publication No. 2006/0287916 A1 – Hereinafter Starr).  
Claims 6-8, 14-16, 19, and 20:
Farrelly teaches all the limitations of claims above, but does not appear to specify advertisement bidding before or during a podcast.
Starr teaches advertisement bidding before or during a podcast in at least Figures 1A and 1B and their related text and paragraphs 0058 and 0310.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by Farrelly by using advertisement bidding before or during a podcast as taught by Starr in order to maximize revenue of advertisements placed with Podcasts.  
The combination of Starr does not explicitly describe the bidding process as before or during the podcast but a dynamic bidding process can only occur at 2 times; before the podcast is aired or during the airing of the podcast.  Since Starr explicitly mentions dynamic one would say this is occurring as the podcast is airing, it would have been obvious to try, by ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ), to modify the system taught by the combination of Farrelly and Starr by bidding process either before or during the podcast but and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Conclusion

The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure: 
Brown et al. US Patent Application Publication No. 2018/0225671 A1 – ad bidding for podcasts, and 
Ivers et al. US Patent Application No. 2022/0208155 A1 – ad bidding for podcasts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Michael W Schmucker/
Primary Examiner, Art Unit 3681